Title: To Thomas Jefferson from Gouverneur Morris, 1 January 1793
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Paris 1 January 1793

I transmit herewith a Duplicate of what I had the Honor to write on the twenty first of last Month. Since that Period this Government, perceiving that they had been Wholly deceiv’d respecting the british Nation, have made Advances towards Conciliation. At least so I am inform’d, and also that these Advances are by a Declaration that however general the Terms of their Decree they had no Idea of exciting Revolt except in the Dominions of the Powers leagu’d against them. That as these Powers had entered into France with Design to change the established Government, they are justified in turning against them the Weapons of Revolt which they had intended to use. If this should ever become an Object of diplomatic Controversy, it will perhaps be objected that, untill the asserted Meaning of a general Decree be declared by some other Decree, the Words must be taken in their plain and natural Import. Should such new Decree be passed, which by the bye would take from France a very powerful Engine, the Case of Savoy will be quoted where, whatever may have been the supposed Intentions, no Facts existed to support the Conduct which has been pursued, in such Manner as to shew a Consistency with the limited Interpretation put upon the Decree. Lastly as to the Austrian Netherlands, it will, I presume be alledg’d that not only the Aggression was on the Part of France, but that it was avowedly made with a View to excite Revolt in that Country. But I do not beleive that we shall have any such War of Words, for I am convinc’d that France must, to avoid a War, do Something more than make Professions and Explanations. I say Nothing about the Navigation of the Scheld and the projected Invasion of Holland. I shall not either make any Remarks on the Unanimity in the British Parliament which your Good Sense and Knowlege of that People had certainly anticipated.

Enclos’d is the Copy of a Letter receiv’d from Mr. de la Motte (or rather an Extract therefrom) with Copy of my Answer of the twenty seventh of December. Accept I pray you Sir the Compliments of this Season and beleive me truly yours

Gouv Morris


P.S. The french Armies are at length permitted to go into Winter Quarters; that under Dumouriez amounted, by the last Returns, to 35000 Effectives after the Junction of Valence and Miranda.

